Citation Nr: 1518117	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for neck spur.

2. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

3. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee disability.

4. Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from August 1972 to August 1975, and in the Mississippi Air National Guard/United States Air Force Reserves (ANG/USAFR) from May 2002 to January 2003 and April 2006 to November 2007.  The Veteran also has unverified periods of active duty for training purposes (ACDUTRA) and inactive duty for training purposes (INACDUTRA) in the Navy Reserves (USNR) and the ANG/USAFR.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The RO initially denied entitlement to service connection for pseudofolliculitis barbae in a July 1989 rating decision.  Relevant official service department records, to include service treatment and personnel records that existed and had not been associated with the claims file when VA first decided the claim in July 1989, were subsequently received by VA and associated with the claims file in October 2004, November 2009, and April 2013.  Thus, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2014).

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for a left knee disorder, left hip disorder, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There are no separate and distinct manifestations with respect to claimed neck spur disability which are not already associated with service-connected multilevel cervical disc disease.  


CONCLUSION OF LAW

The criteria for service connection for neck spur have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.14 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that informed him of his duty and the VA's duty for obtaining evidence.  The letter notified the Veteran of the information and evidence necessary to substantiate a claim for service connection as directly related to an event or injury during service.  A subsequent February 2013 notice letter provided notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  Both letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in the May 2013 supplemental statement of the case (SSOC).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim for service connection for neck spur has been obtained.  Copies of the Veteran's service treatment and personnel records, VA and private treatment records, and lay statements and testimony of the Veteran have been obtained. 

The Veteran was also afforded VA spine examinations in August 2010 and December 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and medical opinions obtained in this case are adequate, as they were predicated on a full reading of the Veteran's claims file.  Each considers all of the pertinent evidence of record and the statements of the Veteran, and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal decided herein has been met. 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran was afforded a Travel Board hearing in March 2014 before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision as to the claim for service connection for a neck spur. 

II. Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training ( ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24) (West 2014). 

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is explicitly listed under 38 C.F.R. § 3.309(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

Service connection may be presumed for degenerative joint disease/arthritis if the disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is not, however, applicable to periods of ACDUTRA and INACDUTRA.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

III.  Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims on appeal.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neck Spur

Throughout the duration of the claim for service connection for a neck spur, service connection has been in effect for multilevel cervical disc disease.  On appeal, the Veteran has not asserted, nor does the evidence of record suggest, that he has neck spur symptomatology in addition to symptoms associated with his already service-connected multilevel cervical disc disease.   

In his July 2009 claim for service connection, the Veteran indicated that a "spur in neck bone" had onset in 1999.  During his March 2014 hearing, the Veteran testified that a neck spur was diagnosed in approximately 2004 or 2005 when he was diagnosed with abnormal curvature and arthritis of his cervical spine.  He reported that he experienced soreness and stiffness of his neck if he did not sleep on his pillow just right, if he turns his head too quickly, and when stepping off of a curb.  He stated that he believed that his neck spur was the result of the abnormal curvature and arthritis of his cervical spine.

A May 1981 private treatment note from Dr. VHT at Lakeland Orthopedic shows complaint of pain in the parascapular and parathoracic region since about 3 weeks prior after he slept on 2 pillows.  Physical examination showed some tenderness in the parathoracic musculature between the scapula and parascapular musculature.  Diagnostic assessment was resolving parascapular and perithoracic myofascitis.

In October 1983 lay statements, the Veteran's mother reported that when the Veteran returned home from active service in 1977, his back was bent over and he walked slow.  She stated that he was stiff for a few days, walked slow, sat straight, and turned slowly.  She indicated that his pain became more frequent shortly after service when he obtained employment.  His wife reported that since being married to the Veteran she had witnessed his back and neck troubles.  She stated that he was unable to get out of bed at times due severe back and neck pain and use of prescribed medications and a back brace provided only temporary relief.   

During a January 1993 Air National Guard periodic non-flying examination, the Veteran denied any history of recurrent back pain, but reported history of a head injury in January 1992 when he fell on a hardwood floor and hit his head which reportedly resulted in increased headaches.  Clinical evaluation of his spine was normal.  A June 1993 service record show complaint of sharp pain in the left side of the back in the posterior flank area since about 3 weeks prior that occurred when getting out of bed one morning.  Physical examination of his back revealed full range of motion without pain or spasm; however, the left paraspinal muscles appeared harder than the right.  Diagnostic assessment was myositis, probably posttraumatic.  

A January 2006 private outpatient rehabilitation note from Dr. JKH noted a chief complaint of cervical pain and history of an old injury 12 years prior when the Veteran fell and hit his head against a wall.  The Veteran reported neck pain since 3 months prior upon awakening and pain and stiffness had not improved.  He reported pain in his neck and back after reading for 5 to 10 minutes.  Physical examination revealed a forward head position in sitting posture and limited range of motion of the cervical spine on lateral bending bilaterally, which was noted to be much improved with use of muscle relaxers.  Diagnostic assessment was cervical muscular pain that limited lifting.  The Veteran was educated on posture in sitting and physical therapy was recommended twice a week for 4 weeks.

A May 2006 private family medicine note noted history of chronic neck pain.  Review of symptoms included pain, weakness, and numbness in multiple areas including the neck.  Musculoskeletal examination showed decreased range of motion on neck flexion.   

A May 2006 private rheumatology patient history form shows a chief complaint of a stiff and sore neck with onset in 1998, among other things.  Prior diagnoses included arthritis and degenerative bone disease.  Previous treatment included physical therapy and medication.  Rheumatoid factor was positive but history and examination of the Veteran was noted to be most consistent with osteoarthritis.  

An April 2007 VA emergency room note shows a chief complaint of generalized joint pain.  The Veteran reported that he was there to have his medical conditions documented by VA, to include cervical spine arthralgias.  X-ray of his cervical spine due to clinical history of cervical pain revealed reversal of the normal cervical lordosis, mild disc space narrowing at C5-C6 and C6-C7 levels with anterior and posterior osteophytes.

A June 2007 VA treatment note shows a past medical history of arthritis in the neck with symptoms of intermittent neck pain which was described as stiffness and a burning pain depending on how the Veteran slept and stiffness while holding his head down to read a book.  Treatment included use of glucosamine supplements, which was effective.  Diagnostic assessment was chronic, intermittent neck pain. 

A February 2008 private family medicine note indicated that the Veteran was recently rear-ended while stopped at a traffic light, which caused a sudden jerk of his neck with pain.  He reported increased spasm of his back and neck and pain remained unchanged since the accident 5 days earlier.  Diagnostic assessment was cervical and lumbar strain.  Treatment included naproxen and physical therapy.  In April 2008, range of motion of the neck was still decreased with increased pain in the left tenocleiodomastoid area.  In May 2008, the Veteran's neck continued to bother him and that he had gone to therapy but that he still had trouble with it as well as decreased range of motion.  Some improvement was noted with physical therapy which was continued for an additional 2 weeks.  In June 2008, neck pain was still present and physical therapy was continued.   

A November 2008 VA treatment record shows complaints of sharp, chronic pain in the upper right back.  Pain was increased with movement of the head and arm and alleviated with over-the-counter medication.  Diagnostic assessment was neck pain.  

In November 2009, X-ray of the cervical spine revealed degenerative changes at C5-T1, narrowing at C5-C6, C6-C7, and C7-T1 discs; minimal retrolisthesis at C2-3 and possibly C5-C6; maybe 1st degree spondylolisthesis at C4-C5; anterior wedging deformities at C5-C7; and muscular spasm was not excluded.   

During VA spine examination in August 2010, cervical spine symptoms included stiffness and soreness precipitated by prolonged neck flexion; neck stiffness on awakening; prolonged neck stiffness by reading in a head-down or flexed position; mild pain in the lower third of the cervical spine and upper thoracic spine; and cervical pain that radiated to the shoulders.  Inspection of the cervical spine and palpation revealed a prominent step-off in the mid cervical spine posteriorly with abnormal lordotic curve; decreased range of motion of the cervical spine; and decreased left biceps reflex.  Following a review of the record, to include reports of prior diagnostic imaging of the cervical spine, and physical examination of the Veteran, the examiner diagnosed multilevel cervical disc disease.

In September 2010, x-ray of the cervical spine for MRI comparison showed narrowing disc space height at all levels from C5-T1, hypertrophic spurring of the vertebra, and kyphosis of the cervical spine.  Report of MRI of the cervical spine noted history of pain down the cervical spine with extension and showed mild degenerative changes through the cervical spine without severe central spinal canal or neuroforaminal stenosis and central disc protrusion at T2-3 which effaced the anterior thecal sac and abutted the cord without causing severe central spinal canal stenosis.  

A November 2012 VA treatment note shows complaint of constant pain in the upper back and neck and pain in the left arm that was worse with neck movement.  Diagnostic assessment was back pain which was noted to be of recent onset and was being worked up by the Veteran's employer related to workman's compensation due to an on the job injury on September 27, 2012.  

During VA spine examination in December 2012, the Veteran reported a 2 week history of left arm tingling posteriorly that radiated initially to the elbow and then to the wrist, decreased left hand grip strength, and a patch of pain under the left arm.  He reported flare-ups that impacted function of the cervical spine described as stiffness in the neck, but not pain.  Physical examination revealed limited range of motion of the cervical spine with pain.  Contributing factors to functional loss and/or impairment of the cervical spine included less movement than normal and pain on movement.  There was localized tenderness or pain on palpation for the joints and soft tissues of the cervical spine, guarding or muscle spasm that did not result in abnormal gait or spinal contour, decreased strength on left finger flexion, and hypoactive reflexes of the bilateral triceps, biceps and brachioradialis.  There was subjective tenderness in at the mid-level trapezius that did not radiate into the proximal neck with no objective finding of tenderness.  Muscle spasm was evident.  The examiner remarked that decreased strength in left hand grip was not diffuse and appeared to be several fingers.  He stated that sensory examination was not reliable due to contradictory findings which were not dermatomal and findings that were not anatomic such as abdomen and back sensory locations.  At best, there were a few areas that suggested a partial C5-C8, but definitely not a clear finding, and reproducibility was not possible.  There were no motor or clear sensory radiculopathic findings.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Carpal tunnel syndrome was a possibility, which the examiner stated would be unrelated to the neck.  Intervertebral disc syndrome of the cervical spine was present with no incapacitating episodes in the past 12 months.  X-ray examination of the cervical spine revealed reversal of the normal lordotic curvature, narrowing C5-6 and C6-7 intervertebral disc space, and anterior osteophyte formation off the C5-6 vertebral bodies.

On review, the Board finds that service connection for a neck spur is not warranted based on the evidence of record because such would be considered pyramiding.  38 C.F.R. § 4.14 (2014).

Specifically, the Veteran has asserted that he has specific symptomatology associated with his neck spur, including neck pain, stiffness, spasm, and limited range of motion of his neck; however, he has additionally asserted that such symptoms are associated with his multilevel cervical disc disease, which has already been service-connected and evaluated.  He has not asserted on appeal that there is a separate disease entity for his claimed neck spur than for his cervical disc disease; though he generally did not actually indicate which symptoms are related to his neck spur and which are due to his cervical disc disease.  He was noted during VA spine examinations to list the same symptoms as relating to both disorders.

Insofar as the Veteran asserts that there are two separate disease entities causing his claimed symptomatology given his testimony that he believes that his neck spur is caused by arthritis and abnormal curvature of his cervical spine, the Board must find that the Veteran is not competent to make such an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

During the hearing, the Veteran asserted neck spur manifestations which he also asserted in relation to his cervical disc disease during the August 2010 and December 2012 VA spine examinations and both examiners associated such symptoms with the Veteran's service-connected multilevel cervical disc disease.  The December 2012 examiner appeared to attribute neck complaints to cervical disc disease with intervertebral disc syndrome and left upper extremity symptoms to the possibility of carpal tunnel syndrome.  In any event, even though there is no evidence definitively linking the Veteran's left upper extremity symptoms to cervical disc disease or to a neck spur, service connection for left upper extremity symptoms cannot be awarded as a residual of cervical disc disease as there is no underlying malady that such can be associated with such as radiculopathy.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).  Moreover, the December 2012 VA examiner explicitly stated that if carpal tunnel syndrome of the left upper extremity is present, it is unrelated to the Veteran's cervical spine disorder.

Furthermore, the Board also notes that the General Rating Formula for Diseases and Injuries of the Spine contemplates symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula also contemplates manifestations of limited range of motion of the spine and muscle spasm, guarding or localized tenderness that is and is not severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. § 4.14 (2014).

In short, there are no residuals of a neck spur in this case that have not been attributed and evaluated under other service-connected disabilities such that assignment of service connection for a neck spur would not result in pyramiding.  The Board has specifically taken into account the Veteran's assertions with regards to related neck spur residuals and symptomatology; however, there are no separate and distinct manifestations of symptomatology which are currently unaccounted for by the Veteran's service-connected multilevel cervical disc disease.  See 38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

The Board must therefore deny the Veteran's claim for service connection for a neck spur because, again, there are no unaffiliated claimed symptoms of a neck spur that an award of service connection in this case would not result in unpermitted pyramiding.  See 38 C.F.R. §§ 3.102, 3.303, 4.14; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for neck spur is denied.


REMAND

The Board finds that additional development is necessary before the Veteran's claims for service connection for a left knee disorder, left hip disorder, and pseudofolliculitis may be adjudicated.

In November 2014 correspondence the Veteran indicated that due to problems with a nervous condition he had been forced to file for disability retirement benefits from the Social Security Administration (SSA).  As the Veteran's SSA records may contain information and evidence in support of the claims remaining on appeal, attempts must be made to obtain them.  

i. Left Knee Disorder

It is the Veteran's primary contention that he has a current left knee disorder that is proximately due to or aggravated by joint overloading due to his service-connected right knee chondromalacia patella/patellofemoral syndrome, with meniscus derangement and very mild degenerative arthritis.  See Veteran's January and April 2013 statements and the March 2014 hearing transcript.  

Nevertheless, during the hearing the Veteran testified that he had left knee pain during service in the Air National guard that lasted for about a week after he had to climb ladders to get into and on top of C-130 aircrafts.  In addition, report of an April 2007 bilateral knee x-ray at the Jackson VAMC during the Veteran's last period of active service notes history of left knee pain.  Also, a June 2007 VA post deployment dated during the Veteran's last period of active service shows a past medical history of bilateral knee "arthritis."  Accordingly, it is also necessary to determine whether the Veteran has a current left knee disability that had onset during or etiologically related to any incident of his last period of active service.

In that regard, the Veteran was afforded a VA joints examination to determine the nature and etiology of his claimed left knee disorder; however, the examiner did not address whether any current left knee disorder may have had onset during or otherwise be etiologically related to any incident of the Veteran's military service.  An addendum opinion addressing this matter should therefore be obtained on remand.  

The Board also notes that an October 2006 service treatment record dated during the Veteran's last period of active service indicates that complaints of right knee pain since one month prior were originally evaluated in the emergency room at River Oaks Hospital with referral to Dr. M, an orthopedist, with a follow-up appointment scheduled later that month.  A November 2006 active duty medical record indicates that Dr. M diagnosed arthritis.  A June 2007 VA post deployment dated during the Veteran's last period of active service shows a past medical history of bilateral knee "arthritis."  

The RO requested private treatment records from Central Mississippi Bone and Joint pertaining to treatment the Veteran received from Dr. M and Dr. T from 2005 to 2006.  In March 2010, correspondence received from that facility indicated that Dr. M no longer worked there and that the Veteran's treatment records from 2005 to 2006 may be located in off-site storage.  A March 2010 RO report of contact with staff at Central Mississippi Bone and Joint verified that if the Veteran saw Dr. M at all or Dr. T before June 2009, his treatment records would be located in off-site storage and that the Veteran would have to request those records himself from Central Mississippi Medical Center Hospital.  The RO notified the Veteran of the above information in an April 2010 notice letter; however, there is no indication that the Veteran requested or submitted private treatment records for any treatment he received from Dr. M or Dr. T at Central Mississippi Bone and Joint.  

In light of the need to remand the claim for service connection for a left knee disorder for obtainment of an additional medical opinion and because evidence of record suggests that treatment records from Dr. M may show incurrence of left knee arthritis during the Veteran's last period of active service, he should be provided another opportunity to obtain and submit those records for review.  

ii. Left Hip Disorder

In his July 2009 claim for service connection, the Veteran reported that degenerative bone disease of his left hip had onset in 2002 with treatment at McChord Air Force Base (AFB) in Tacoma, Washington.  During the March 2014 hearing, the Veteran asserted that his claimed left hip disorder is caused or aggravated by altered body mechanics due to his service-connected right knee disorder.  He stated that when he was diagnosed with degenerative bone disease in his left hip his doctor indicated that his left leg is shorter than his right leg.  He stated that his doctor pointed out on x-ray that because of his knee, his left hip began tilting to the left.  

In January 2005, the Veteran complained of low back pain that radiated into his groin and affected his ability to lift or move items.  He reported onset in September 2003.  In March 2005 he reported that he had been evaluated for a strained low back muscle incurred while lifting weights at McCord AFB and undergone treatment with physical therapy since his most recent examination dated April 30, 2004.  

In January 2006, report of private MRI of the lumbar spine due to history of left hip pain noted the presence of early degenerative disc disease at L5-S1.  A subsequent January 2006 private treatment note from Dr. JKH noted the Veteran's report of an old left hip strain in 2003 that occurred while using a weight machine with worsening left hip pain ever since.  It was noted that his left leg was 1/4 inch shorter than his right leg.  A May 2006 private rheumatology note shows complaint of a sensitive left hip with onset of symptoms in 2003 which had been diagnosed as arthritis/degenerative bone disease.  The Veteran was noted to have elevated rheumatoid factor but Dr. C stated that history and examination was most consistent with osteoarthritis.  In July 2006, x-rays of the bilateral hips showed no bony, soft tissue, or articular abnormality in either hip.  

An April 2007 VA treatment note states that x-ray of the left hip showed minimal degenerative changes, however, report of x-ray of the left hip on that date indicates that joint space of the left hip and soft tissues were unremarkable and the left sacroiliac joint was normal.  

A February 2008 private treatment note indicates that the Veteran sustained a soft tissue injury to his left hip during a motor vehicle accident on February 13, 2008.  In July 2008 report of private MRI of the left hip was read as unremarkable with notation of a small amount of free fluid within the pelvis, nonspecific.   

A September 2009 Air National Guard treatment record states that the Veteran had pulled his hamstring and that he was then experiencing aggravation associated with running.  He was granted a waiver that disallowed running for 6 to 12 months.  In November 2009, report of VA x-ray of the left hip stated that the bones were somewhat osteopenic and that there may have been some degenerative changes at the sacroiliac joint.  There also appeared to be a lucency related to the superior aspect of the base of the femoral neck near the greater trochanter of uncertain significance.  

During VA examination of the Veteran's left hip in August 2010, the Veteran reported sudden onset of left hip pain while weight lifting at McCord AFB when he felt pain in his left buttock.  Despite the aforementioned abnormal radiographic findings of the left hip, to include x-ray of the left hip in November 2009, the examiner stated that left hip x-ray in 2009 was normal.  The examiner diagnosed left hip tendinitis and merely concluded without any supporting rationale that left hip tendonitis is not related to the Veteran's military service.  The examiner did not address whether the aforementioned abnormal radiographic findings may be related to in-service injury and continuity of left hip symptoms as described by the Veteran or whether any currently diagnosed left hip disorder is caused or aggravated by altered body mechanics due to the Veteran's service-connected right knee disability.  On remand the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently diagnosed left hip disorder.

In addition, while the Veteran's service personnel records were obtained from DPRIS in February 2013, they appear to be incomplete.  Insofar as the claimed left hip disorder is concerned, Air National Guard/United States Air Force Reserve Point Credit Summaries show that the Veteran earned points for "active duty training" and "inactive duty training" for various periods of service in 2003.  It also documents specific dates with assigned duty codes of "annual tour" and "paid inactive duty" dating from February 2003 to February 2004; however, there is no indication as to whether such periods of service were authorized under state or federal authority.  Given the Veteran's reports of a left hip injury in 2003 while stationed at McChord AFB, his complete service personnel records must be obtained to determine the dates and authority to which the he was ordered to duty at McChord AFB in 2002 and/or 2003 as alleged.  


iii. Pseudofolliculitis Barbae

The Veteran has consistently reported that his currently diagnosed pseudofolliculitis barbae had onset during his service in the Navy from 1972 to 1975.  See October 1988 claim for service connection and March 2014 hearing transcript.  During the hearing he testified that he was given a shaving waiver towards the end of his service in the Navy/Navy Reserves.  

On review, the dates of the Veteran's Navy Reserve service are unclear.  A DD Form 214 shows active duty service in the Navy from August 1972 to August 1975.  It indicates that he was released from active duty and transferred to the Naval Reserve with a reserve service obligation until August 29, 1978.  In an August 2010 statement, the Veteran reported service in the Navy Reserves from 1975 to 1977.  A "Record of Naval Reserve Service" obtained from DPRIS, which is largely illegible, appears to show that the Veteran may had had periods of ACDUTRA/INACDUTRA while assigned to NAVACTS D209 from January 1982 to March 1983.  

In any event, the Veteran's available service treatment records pertaining to his service in the Navy/Navy Reserves were most recently requested and obtained by VA in July 1976, prior to the expiration of the Veteran's service in the Navy Reserves.  Such records date from Navy enlistment examination in August 1972 to a Navy Reserve annual examination on November 9, 1975, and are negative for any indication of a shaving waiver and any complaints, findings, or diagnosis of a facial skin condition as has consistently been alleged by the Veteran. 

Given that the exact dates and types of the Veteran's service in the Navy Reserves remains unclear, and because his Navy/Reserve service treatment records were obtained prior to expiration of service, additional development is necessary to ensure that the Veteran's complete service treatment and personnel records pertaining to his service in the Navy/Reserves have been obtained for review.  

Similarly, for reasons previously stated, it is necessary to obtain the Veteran's complete service personnel records, to include reports of any enlistment and separation examinations, pertaining to his service in the Mississippi Air National Guard/United States Air Force Reserves from June 1976 to January 1977, January 1982 to June 1983, and February 1982 to January 2013, to determine whether the Veteran's pseudofolliculitis barbae may have been incurred in or aggravated by any period of federalized service.  

Finally, the Board notes that the Veteran was afforded a VA skin examination in March 2010 and the examiner provided an etiological opinion in September 2010, which the Board finds is inadequate for the purpose of adjudicating the claim.  During VA examination in March 2010, the examiner stated that it was too difficult to determine whether there was some residual pitting of the affected areas secondary to hair growth.  In a September 2010 etiological opinion, he opined that the Veteran's pseudofolliculitis barbae was not caused by his time in service seeing as his initial time in service was free of any skin condition which was diagnosed subsequent to his first period of active service.  He further stated that because it could not be determined whether the Veteran had permanent scarring from previous disease during VA examination in March 2010, and there may have been some scarring, it would not be possible to state whether any scarring is the residual of exacerbations of pseudofolliculitis barbae that may have occurred during periods of activation without resort to mere speculation.  In reaching that conclusion, the examiner did not discuss or address any physical findings pertaining examination and evaluation of the Veteran's skin condition during service.  See January 1985 enlistment examination (no significant facial scaring and well healed with no sequelae or nonsymptomatic); service treatment records dated March 8 and April 11, 1987; private dermatology notes from Dr. JR dated August and October 20, 1987; Dr. JR's November 1987 statement; December 5, 1987 service treatment record; January 1987 periodic non-flying examination; June 6, 1992 service record; January 1993 and November 1997 periodic examinations; Dr. JR's February 2001 statement; February 4, 2001 narrative summary service record; Dr. JR's December 2001 statement.  As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of is pseudofolliculitis barbae. 

Accordingly, the case is REMANDED for the following action:

1. Perform all necessary development to ensure that the Veteran's complete service personnel and treatment records (Navy/Navy Reserves from 1972 to 1978 or 1983 and Mississippi Air National Guard/United States Air Force Reserves from 1976 to January 2013) have been obtained and associated with the claims file.

In particular, the Veteran reported incurrence of a left hip strain or injury while lifting weights at McChord AFB in 2002 or 2003.  He also reported being granted a shaving waiver and/or treatment for pseudofolliculitis barbae during service in the USN/USNR.  The claims file contains service treatment records from his USN/USNR service which were obtained in July 1976 (prior to completion of USNR service) and copies of service personnel records obtained from DPRIS pertaining to his USN/USNR and ANG/USAFR service; however, it is unclear if these records constitute the entire service personnel file for both the Veteran's USN/USNR and ANG/USAFR service.  

2. Also contact the National Personnel Records Center, the Records Management Center, the Navy Reserve Personnel Center, the Veteran's USN/USNR and ANG/USAFR unit(s), or any other appropriate entity, to verify the dates of his military service in the USNR and the Mississippi ANG/USAFR, to include the dates for each period of ACDUTRA and INACDUTRA that he attended, as well as all periods of active duty.  It must also be determined whether any periods of ANG service were federalized service.

Then, summarize the findings (stating whether or not there was federalized service and whether it was active duty, ACDUTRA, or INACDUTRA) and include a copy of the summary in the claims file.  

3. Request from the SSA all medical records upon which any award/denial of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.

4. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his claimed left knee, left hip, and pseudofolliculitis barbae conditions.  Also specifically request that he submit authorization necessary to enable VA to obtain from Central Mississippi Medical Center Hospital records of private treatment received for his disabilities from Dr. M and Dr. T at Central Mississippi Bone and Joint dating since 2005 (see March 31, 2010 Report of Contact).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Also obtain any ongoing VA treatment records from the Jackson VAMC dating since February 2013. 

Efforts to obtain any indicated records should be documented in the claims file.  If such records cannot be obtained, the Veteran and his representative should be notified and allowed the opportunity to submit such records for review.  

5. After completing the foregoing development, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any current left knee and left hip disorder.  The claims file, to include a copy of this REMAND and access to any relevant electronic records contained in Virtual VA and VBMS, must be provided to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private medical records, his statements and testimony during the March 2014 hearing, as well as the August 2010 and December 2012 VA examinations and opinions pertaining to the claimed left knee and left hip disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The Veteran contends that his current left knee and left hip disorders were either incurred during (reported left hip injury while using a weight lifting machine in 2002 or 2003), or were caused or aggravated by service (reported left knee pain during and after climbing ladders into C-130 aircraft and running) and/or his service-connected right knee disability (reported altered body mechanics).  

The examiner should elicit from the Veteran a complete history of his claimed left knee and left hip disorders.  Following examination of the Veteran and a review of the record, to include the Veteran's contentions, the examiner should identify all current left knee and left hip disorders identified in the record and during examination.  For each disorder of the left knee and left hip, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee and left hip disorder was caused by or permanently aggravated by the Veteran's service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record and cite to specific evidence in the file, if necessary and a discussion of the medical principles involved would be of considerable assistance.

6. Also afford the Veteran a VA skin examination to determine the nature and etiology of his pseudofolliculitis barbae.  The claims file, to include a copy of this REMAND and access to any relevant electronic records contained in Virtual VA and VBMS, must be provided to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, VA and private medical and dermatological treatment records, his statements and testimony during the March 2014 hearing, as well as the March 2010 VA skin examination and September 2010 etiological opinion pertaining to the claimed disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The Veteran contends that his currently diagnosed pseudofolliculitis barbae had onset during the end of his active service in the Navy when he began getting facial hair.  He has also contended that his pseudofolliculitis barbae was permanently worsened beyond natural progression during his subsequent periods of military service.  

The examiner should elicit from the Veteran a complete history of his pseudofolliculitis barbae.  Following examination of the Veteran and a review of the record, to include the Veteran's contentions, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that pseudofolliculitis barbae manifested in or is otherwise related to any period of active duty or active duty for training, including any symptomatology therein.  

If not, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that pseudofolliculitis barbae was aggravated (i.e., permanently worsened beyond natural progress of the condition) during any period of active duty or active duty for training.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record and cite to specific evidence in the file, if necessary and a discussion of the medical principles involved would be of considerable assistance.

7. Upon completion of the action above and any additional development deemed appropriate, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


